WALKER, Chief Justice.
This appeal was prosecuted by appellants, E. O. Thompson et al., without filing answer or motion to dissolve, from an ex parte order of the district judge of Nac-ogdoches county, made and entered in chambers on the petition of appellee, Texas Farm Products Company, Inc., enjoining appellants from arresting and from threatening to arrest its truck drivers while driving and operating its trucks on the public highway. The prayer was for a temporary restraining order, returnable on the 28th day of February, 1938; the order of the judge granted the injunction “as prayed for.” The transcript was delivered to appellants on the 1st day of February, and filed by them in this court on the 2d. We granted their motion to advance, and the case was regularly submitted on the 3d day of this month.
We sustain appellee’s proposition that the issues involved in this appeal are moot, quoting from the proposition, “in that the order was only in force and effect until Feb. 28, 1938.” Under this proposition, and the concessions made by appellee in support thereof, it cannot invoke the injunction at this time as a protection against the arrest of its truck drivers; appellants have the right, without interference by the injunction granted by the lower court, to proceed-with the enforcements of the highway laws.
As appellee has briefed its case, it necessarily follows that all issues are moot;, therefore, the appeal, is dismissed. . '